DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI (Specification dated 22 September 2020, p. 3, paragraph 12 and p. 10, paragraph 29 (presented as “WiFi”) and paragraph 51), which is a trade name or a mark used in commerce, has been noted in this application. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US 2018/0279397 A1, hereinafter Faccin) in view of Lee et al. (US 2019/0182788 A1, hereinafter Lee).

Regarding claims 1 and 14, Faccin discloses a method for performing a Protocol Data Unit (PDU) session establishment procedure for LADN by a user equipment (UE) (Abstract, Fig. 14 and paragraph 105) and a processor of a wireless device (Abstract, paragraph 106 and Fig. processing system 1414 may be configured to perform processing functions for the communications device”), and 
wherein the processor is configured to 
when a preconfigured condition related to a Local Area Data Network (LADN) policy is satisfied (paragraph 113, “when the UE registers to a VPLMN, the UE may receive a V-PCF policy for availability of LADNs in the VPLMN”, i.e., when UE registers with a VPLMN (preconfigured condition) of LADNs), transmit a message for requesting an LADN policy to an Access and Mobility Management Function (AMF) (paragraph 105, “requesting information relating to one or more local area data networks (LADNs) from an access and mobility management function (AMF)”; 
receive, from the AMF, the LADN policy (paragraph 114, “UE receives information about LADNs from the AMF”; paragraph 105, “receiving information from the AMF corresponding to a set of available LADNs and an area of availability corresponding to each of the LADNs of the set of available LADNs” (i.e., LADN policy specifying availability)), wherein the LADN policy includes information related to at least one application and information related to a LADN DNN related to the at least one application (paragraph 118, “the LADNs are identified by a DNN or APN. In some embodiments, the UE may include all the LADNs supported or only a subset, e.g., only when specific services or applications are active in the UE”); 
determine a LADN DNN to be used based on the LADN policy (paragraph 105, “the UE has a subscription to a set of data network names (DNNs) corresponding to the set of available LADNs. At 1406, operations 1400 continue by establishing a protocol data unit (PDU) session to one LADN of the set of available LADNs based on the information received from the AMF”; paragraph 111, “In some embodiments, LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). This is so that the UE may be aware of which LADN the UE may be able to connect to. In addition, the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs”; and paragraph 118, “the AMF may provide the UE with the DNN or APN of the equivalent VPLMN LADN and the availability information of such LADN”), i.e., UE determines DNN for LADN based on location); and 
transmit, to the AMF, a Protocol Data Unit (PDU) session establishment request message related to the determined LADN DNN (paragraph 116, “AMF may provide the UE with information based on OAM configuration in the AMF as well as the UE subscription (i.e., provides information only for the LADNs that are supported in the area and correspond to DNNs that the UE has a subscription to). In such embodiments, the UE may attempt to connect to an LADN only if it is listed in the information available from the AMF” (UE only connects to LADN associated with specific DNNs; paragraph 105, UE establishes PDU session to LADN on a set of available LADNS based on subscription information to a set of data network names (DNNs) corresponding to the set of available LADNs; paragraph 88, “Connection management (CM) comprises the functions of establishing and releasing a signaling connection between a UE and the Access and Mobility Management Function (AMF) over N1”, such that UE establishes PDU session via AMF).
	Faccin suggests LADN policy is provided by Point Coordination Function (PCF) (paragraphs 86 and 113), but does not explicitly disclose the LADN policy is provided by a Policy Control Function (PCF).
	In an analogous art, Lee discloses a policy control function (PCF) for providing LADN policy (paragraph 106), wherein the PCF is a network function that manages LADN policy for a terminal, and the PCF can bear responsibility for pre-installation and update for the LADN policy of the terminal (paragraph 114). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the LADN policy of Faccin from the PCF of Lee by substitution to provide the PCF of Lee to manage and update LADN policy.

Regarding claim 2, Faccin in view of Lee further discloses the message for requesting the LADN policy includes at least one of information indicating that the LADN policy is requested, information associated with the LADN DNN, information related to a registration area of the UE, and information related to a location of the UE (see Faccin, paragraphs 105 and 111, UE requesting LADN information and requires data network (DN) identification information and DN service area information).


.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Lee as applied to claim 1 above, and further in view of Sugawara et al. (US 2020/0120751 A1, hereinafter Sugawara).

Regarding claim 3, Faccin in view of Lee discloses the limitations of claim 1 as applied above. Faccin and Lee do not expressly disclose the information related to the LADN DNN included in the LADN policy includes information related to at least one of Single Network Slice Selection Assistance Information (S-NSSAI) associated with the LADN DNN, a Session and Service Continuity (SSC) mode, and a PDU session type.
In an analogous art, Sugawara discloses identification information for LADN includes Single Network Slice Selection Assistance information (S-NSSAI) to identify a network slice (NS) used for the LADN (paragraphs 203 and 216), wherein the identification information can be included in variety of messages (paragraphs 205 and 218). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the S-NSSAI associated with a LADN as disclosed by Sugawara in the LADN policy in order to identify network slice to be used for specific LADN.


Faccin and Lee do not expressly disclose the information related to the at least one application is an application ID or packet filter type information.
	In an analogues art, Sugawara discloses identification information can be correlated to PDU session or management, wherein identification information may include at least one of an Access Point Name (APN), a Traffic Flow Template (TFT), a session type, application identification information (paragraph 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the application identification information as disclosed by Sugawara to correspond to application of Faccin in view of Lee in order to indicate application available in a LADN.

Allowable Subject Matter
Claims 7-13 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Qiao et al. (US 2019/0053104 A1) discloses a 5G network for providing UE with LADN communication session (paragraph 111), wherein a SMF may send to a PCF a network slice establishment request message with information received from an AMF to get the policy (s) for network slice and/or PDU session (paragraph 153).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645